Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 1 of 14 PageID #: 1062



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X

UNITED STATES OF AMERICA,

                                               MEMORANDUM AND ORDER
            - against -
                                               17-CR-138(KAM)

RONALD MACK,
                               Defendant.

------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

            Before the court is a motion filed by Ronald Mack

(“Mr. Mack”), who is currently serving a 44-month sentence at

the low-security prison facility located at the Allenwood

Federal Correctional Complex in Allenwood, Pennsylvania (“FCI

Allenwood Low”), to modify his prison sentence under the First

Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194.            Mr. Mack

moves for a modification on the basis of the global COVID-19

pandemic and his pre-existing medical condition.           The government

opposes the motion.      For the reasons herein, Defendant’s motion

is respectfully DENIED.

                                 Background

            Mr. Mack pleaded guilty in June 2018 to one count of

Hobbs Act robbery conspiracy in violation of 18 U.S.C. §

1951(a), and one count of aggravated identify theft in violation

of 18 U.S.C. § 1028A(a)(1), (b), and (c)(4).          (See ECF No. 69,


                                      1
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 2 of 14 PageID #: 1063



Sealed Presentence Investigation Report (“PSR”), ¶¶ 2-3.)             The

government alleged that in 2016, Mr. Mack conspired with his co-

defendant, David Haskins, to rob two electronics stores, located

in Valley Stream, New York and Queens, New York, respectively.

(See id. at ¶¶ 7-14.)      Mr. Mack and his co-defendant entered the

two stores and threatened clerks by stating that they had a

concealed gun (which they did not brandish), and the two men

then stole property, such as cellphones and tablets, before

fleeing.    (See id.)

            After Mr. Mack was arrested for these charged

robberies, his cellphone was searched, and it was discovered

that earlier in 2016, he took photographs of another

individual’s identification card and credit card.           (Id. at ¶

15.)   Mr. Mack, while working as an emergency medical

technician, took the photographs of a victim’s identification

and credit card while tending to the victim after he had been

beaten and robbed in Brooklyn.        (ECF No. 104, Memorandum in

Opposition to Motion (“Gov’t Br.”), at 2.)          Mr. Mack used the

credit card number to pay two parking tickets, and he sent the

photographs of the identification and credit card to his co-

defendant, who used the information to purchase jewelry and

electronics.     (Id.)

            On March 15, 2017, Mr. Mack and his co-defendant were

charged in a five-count indictment with Hobbs Act robbery

                                      2
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 3 of 14 PageID #: 1064



conspiracy, Hobbs Act robbery, conspiracy to commit access

device fraud, attempted access device fraud, and aggravated

identify theft.     (See generally ECF No. 1, Indictment.)         On June

12, 2018, Mr. Mack pleaded guilty before this court to Hobbs Act

robbery conspiracy and aggravated identity theft.           At his change

of plea hearing, Mr. Mack allocuted that he entered into an

agreement pursuant to which he “knowingly stole phones from the

T-Mobile store” while a store clerk was restrained, and that he

“knowingly possessed an ID card of the victim, who was a real

person, and [he] sent a message via text message of the ID card

to buy stuff.”     (ECF No. 77, Plea Hearing Transcript, at 18-25.)

The court accepted Mr. Mack’s plea of guilty to the two counts.

(Id. at 27.)

            Mr. Mack was sentenced by this court on November 9,

2018.   The court independently calculated the advisory U.S.

Sentencing Commission Guidelines range of imprisonment for the

first count of conviction, Hobbs Act robbery conspiracy, as 37

to 46 months; and as 24 months (the statutory minimum) for the

second count, for aggravated identity theft.          (Sentencing

Transcript (“Sent. Tr.”), appended to ECF No. 100, Memorandum in

Support of Motion (“Supp. Mem.”), at 25.)          Under the aggravated

identify theft statute, the sentence for that count was required

to run consecutively.      (Id.)    The court imposed consecutive

sentences of 20 months (Hobbs Act robbery conspiracy) and 24

                                      3
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 4 of 14 PageID #: 1065



months (aggravated identify theft) in prison for the two counts,

for a total custodial sentence of 44 months.          (Id. at 38.)     The

court found that a downward departure from the advisory

Guidelines range was warranted on the first count, despite the

serious nature of Mr. Mack’s offense, because Mr. Mack had shown

remorse, taken steps to prepare for his reentry after his

custodial sentence, and largely complied with the terms of his

pretrial release.      (Id. at 37-38.)     For example, Mr. Mack

participated in a program through the Focus Forward Project in

which he took a 12-week course “designed to provide both an

intellectual and emotional outlet for students as they navigate

the stress and uncertainty of the pretrial phase of their

federal cases.”     (ECF No. 71, Sentencing Submission, Ex. A.)          In

addition to the custodial sentence, Mr. Mack was also sentenced

to three years of supervised release to follow his term of

imprisonment, ordered to pay $39,445 in restitution, and ordered

to forfeit $13,148.      (Sent. Tr. at 38-41; ECF No. 87, Judgment.)

Mr. Mack began serving his custodial sentence in January 2019,

and he has now been incarcerated for approximately 22 months.

His release date is February 16, 2022.         (Supp. Mem. at 6.)

            On September 3, 2020, Mr. Mack filed a pro se motion

to reduce his sentence pursuant to the First Step Act.            (ECF No.

97, Motion to Reduce Sentence (“Mot.”).)          Counsel then appeared

for Mr. Mack (ECF No. 98, Notice of Appearance), and filed a

                                      4
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 5 of 14 PageID #: 1066



supplemental memorandum in support of Mr. Mack’s motion, (ECF

No. 100, Supp. Mem.).      The government opposed the motion.         (ECF

No. 104, Gov’t Br.)      Counsel for Mr. Mack filed a reply to the

government’s opposition.       (ECF No. 105, Reply to Memorandum in

Opposition (“Reply”).)

                              Legal Standard

            The First Step Act, or the so-called “compassionate

release” statute, creates an exception to the general

prohibition against modifying a term of imprisonment once it has

been imposed.     Pursuant to the First Step Act, defendants may

move a court to “reduce” a term of imprisonment, which the court

may grant “after considering the factors set forth in [18 U.S.C.

§] 3553(a) to the extent that they are applicable,” upon a

finding that “extraordinary and compelling reasons warrant such

a reduction[.]”     18 U.S.C. § 3582(c)(1)(A)(i).        The court may

only modify a sentence “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility,

whichever is earlier.”      Id.

            The Second Circuit recently held that district courts

have “discretion to consider whether any reasons are

extraordinary and compelling,” and that “[n]either Application

                                      5
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 6 of 14 PageID #: 1067



Note 1(D), nor anything else in the now-outdated version of

[U.S. Sentencing Commission] Guideline § 1B1.13, limits the

district court’s discretion” to do so.          United States v.

Brooker, No. 19-cr-3218, 2020 WL 5739712, at *7 (2d Cir. Sept.

25, 2020). 1   A “district court’s discretion in this area—as in

all sentencing matters—is broad.”         Id. at *8.    “The only

statutory limit on what a court may consider to be extraordinary

and compelling is that ‘rehabilitation alone shall not be

considered an extraordinary and compelling reason.’”            Id.

(quoting 28 U.S.C. § 994(t) (emphasis in original, alterations

omitted)).

            “The defendant carries the burden of showing that he

or she is entitled to a sentence reduction under the statute.”

United States v. Schultz, 2020 WL 2764193, at *2 (W.D.N.Y. May

28, 2020) (citing United States v. Ebbers, 432 F. Supp. 3d 421,

426 (S.D.N.Y. 2020)).

                                 Discussion

            The government does not dispute that Mr. Mack

exhausted the administrative remedies available to him, because

Mr. Mack filed a request for release with the warden of FCI


1 The government argues that United States v. Brooker (a case that both
parties refer to as United States v. Zullo) was “wrongly decided,” and that
the First Step Act did not “purport to expand the basis for compassionate
release beyond the categories identified by the Sentencing Commission in” the
Guidelines. (Gov’t Br. at 5.) The government is entitled to make its
argument, but that argument was rejected by the Second Circuit, and this
court is bound to apply Second Circuit law.

                                      6
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 7 of 14 PageID #: 1068



Allenwood Low, and after his request was denied, he appealed the

warden’s denial within the Bureau of Prisons on August 26, 2020.

(See Gov’t Br. at 2-3.)       The question before the court,

therefore, is whether Mr. Mack has shown “extraordinary and

compelling reasons” that would warrant a reduction of his

custodial sentence, after “considering the factors set forth in

section 3553(a) to the extent that they are applicable[.]”              18

U.S.C. § 3582(c)(1)(A)(i).

            Mr. Mack, who is 33 years old, argues that the global

COVID-19 pandemic, combined with his pre-existing heart

condition, present “extraordinary and compelling reasons”

warranting a reduction of his custodial sentence.            (Mot. at 1.)

    I.   Mr. Mack’s Medical Condition and COVID-19

            Many of the details of Mr. Mack’s heart condition were

filed under seal (see Supp. Mot. at 2-3), and the court will not

discuss his personal medical details at length here.            The court

will note that his condition resulted in a visit to the

emergency room two years ago, and it may put him at a higher

risk of severe complications if he were to contract COVID-19. 2




2 See UChicago Medicine, What heart disease patients should know about
coronavirus (COVID-19), University of Chicago, available at
https://www.uchicagomedicine.org/forefront/coronavirus-disease-covid-
19/covid-19-information-for-patients-with-heart-conditions (last accessed
Oct. 15, 2020 ) (those with heart disease “are at higher risk for a more
severe infection if they get COVID-19,” and atrial fibrillation is “commonly
triggered by an infection”).

                                      7
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 8 of 14 PageID #: 1069



Mr. Mack’s condition and the ongoing global pandemic thus weigh

in favor of his early release from prison.

            However, the court does not find that his increased

risk presents “extraordinary and compelling reasons” warranting

a reduction of Mr. Mack’s below-Guidelines sentence for three

reasons.    First, Mr. Mack is relatively young and otherwise

healthy, and would not be at as great a risk as somebody who is

older or suffering from more co-morbidities that would place him

at a higher risk.      Second, he has served only about half of his

custodial sentence.      Third, COVID-19 has not been spreading

rapidly within FCI Allenwood Low.

            While Mr. Mack’s condition may place him at more risk

than a fully healthy person, he is not among the most high-risk

individuals.     Mr. Mack is 33 years old, and prior to his

sentencing, he told the Probation Department that he had “no

current or past health problems.”         (PSR ¶ 67.)    During a

physical, prior to the onset of the pandemic, he told a prison

clinician that he felt “great” and exercised “without

discomfort” five to six times per week.          (Gov’t Br., Ex. A at

3.)   There is no reason to doubt that Mr. Mack suffers from a

heart condition that can be serious, but the fact that he is

relatively young and is otherwise in good health suggests that

his risk of dealing with serious complications if he were to



                                      8
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 9 of 14 PageID #: 1070



contract COVID-19 is not as great as it would be if he were

older.

            The court is mindful of this risk, but is also mindful

that the standard to modify a sentence is a finding of

“extraordinary and compelling reasons.”          In the cases cited by

Mr. Mack’s counsel in which courts have released defendants with

a similar heart condition (Supp. Mot. at 2-3; Reply at 3), the

defendants either (i) were older and suffering from additional

health risks, or (ii) had served well more than half of their

lengthier sentences.      See United States v. Miller, No. 06-cr-

478, 2020 WL 4732129, at *2-3 (D. Md. Aug. 13, 2020) (defendant

had served 150 months of 262-month sentence and suffered from

“cardiac arrhythmia, atrial fibrillation, prediabetes, and a

possibly cancerous cyst”); United States v. Walker, No. 11-cr-

381, 2020 WL 4194677, at *1 (D. Minn. June 26, 2020) (defendant

was “a 77-year old man, suffering from atrial fibrillation,

stage III kidney disease, Crohn’s disease, and psoriatic

arthritis”); United States v. Morris, No. 99-cr-174, 2020 WL

4344945, at *2 (W.D. Wash. June 22, 2020) (64-year-old defendant

was “obese, suffer[ing] from chronic hypertension, and . . .

atrial fibrillation”); United States v. Hodges, No. 04-cr-993,

2020 WL 2935101, at *2 (N.D. Ill. June 3, 2020) (defendant had

served “over ninety percent of the total prison time he would

serve with credit for good behavior”).         Unlike these defendants,

                                      9
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 10 of 14 PageID #: 1071



 Mr. Mack has served approximately half of his custodial

 sentence, 3 is relatively young, and is otherwise in good health.

             The court also finds persuasive that COVID-19 cases at

 FCI Allenwood Low have been, thankfully, extremely rare.             To

 date, only one inmate and one staff member at that facility have

 contracted COVID-19, and no inmates or staff currently have an

 active case.    (Gov’t Br. at 10.) 4       Mr. Mack argues that COVID-19

 cases at the medium-security facility at the Allenwood Federal

 Correctional Complex, which is a separate facility from FCI

 Allenwood Low, have “skyrocketed.”          (Reply at 1.)    There have

 been 109 inmates at the medium-security facility who have tested

 positive for COVID-19, 17 of whom currently have active cases

 (plus eleven staff members currently with active cases). 5            There

 has been no indication, however, that the Bureau of Prisons

 cannot prevent the outbreak at the medium-security facility from

 making its way to FCI Allenwood Low.          Indeed, there had been 27

 total cases reported among inmates at the medium-security

 facility at the time of Mr. Mack’s supplemental submission on

 September 30, 2020 (Supp. Mem. at 4), and while those cases have



 3 The court will further discuss its consideration of the length of time Mr.

 Mack has already served below, in connection with its discussion of the
 Section 3553(a) factors.
 4 See also COVID-19 Cases, Federal Bureau of Prisons, available at

 https://www.bop.gov/coronavirus/index.jsp (last accessed Oct. 21, 2020).
 5 COVID-19 Cases, Federal Bureau of Prisons, available at

 https://www.bop.gov/coronavirus/index.jsp (last accessed Oct. 21, 2020).

                                       10
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 11 of 14 PageID #: 1072



 increased significantly since then, there have been no

 additional cases reported at FCI Allenwood Low.           This court and

 numerous others have found that the low rate of COVID-19 at FCI

 Allenwood Low weighs against modifying a sentence for

 individuals who are incarcerated there.         See, e.g., United

 States v. Cooper, No. 16-cr-567, 2020 WL 4937477, at *2

 (S.D.N.Y. Aug. 24, 2020) (“[T]hus far the FCI Allenwood Low

 facility appears to have effectively contained the virus.”).

            The court is concerned for all inmates and respects

 the challenges of incarceration during an unprecedented global

 pandemic, but the court can only modify a sentence if

 “extraordinary and compelling reasons” are presented.            Mr. Mack,

 despite his heart condition, is an otherwise healthy 33-year-old

 who is incarcerated at a facility that does not currently have

 any active confirmed cases of COVID-19.         While his pre-existing

 condition weighs in favor of his release, it does so only

 slightly, and other considerations weigh against his release.

    II.   The Section 3553(a) Factors

            The court must also give consideration to the relevant

 sentencing factors set forth in Section 3553(a), which include,

 inter alia: “the nature and circumstances of the offense,” “the

 history and characteristics of the defendant,” and “the need for

 the sentence imposed . . . to promote respect for the law, and



                                      11
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 12 of 14 PageID #: 1073



 to provide just punishment for the offense[.]”          18 U.S.C. §

 3553(a)(1)-(2).

            Counsel for Mr. Mack focuses on many of the qualities

 in Mr. Mack’s character that are admirable: that he is a family-

 oriented man and a good father to his children, that he showed

 remorse for his crimes, and that he affirmatively took a course

 to put in place a plan for his reentry even before the court

 imposed a sentence.     (Supp. Mem. at 5-6.)      The court recognizes

 all of these qualities in Mr. Mack, just as it did when it

 imposed a below-Guidelines sentence, as these were among the

 reasons that the court imposed a 20-month sentence for the first

 count of conviction, despite an advisory Guidelines range

 calling for 37 to 46 months.       (See Sent. Tr. at 37-38.)

            Granting Mr. Mack’s release now, after he has served

 roughly half of his 44-month sentence, would not “promote

 respect for the law,” nor “provide just punishment for the

 offense[s.]”    18 U.S.C. § 3553(a)(2)(A).       Mr. Mack admitted to

 entering into a conspiracy to commit a robbery in which a victim

 was restrained and threatened with violence.          He also abused his

 position as an emergency medical technician to steal the

 personal financial information of a vulnerable, injured victim

 who had just suffered his own violent robbery.          For this latter

 offense, aggravated identity theft, Mr. Mack faced a mandatory

 two-year prison term, which was to run consecutively to any

                                      12
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 13 of 14 PageID #: 1074



 other custodial sentence.      18 U.S.C. § 1028A(a)(1), (b).        Mr.

 Mack has now served approximately 22 months in prison, which is

 less than the mandatory minimum for just one of his two counts

 of conviction.    Given that he committed that offense in addition

 to conspiring to commit a robbery, his below-Guidelines

 custodial sentence should be completed in order for justice to

 be served.

            The court is hopeful that Mr. Mack will be able to

 make the transition to a law-abiding life when his sentence is

 complete, and is optimistic about his future.          No person should

 be defined by individual lapses in judgment.          But the court must

 promote respect for the law and provide just punishment, and Mr.

 Mack’s crimes were serious.       An innocent store clerk was

 threatened and restrained, and another robbery victim had his

 personal information stolen while in a vulnerable condition.

 The sentencing factors set forth in Section 3553(a), which the

 court considered at the time of sentencing as warranting a total

 custodial sentence of 44 months, do not warrant a reduction in

 sentence at this time.

                                 Conclusion

            For the foregoing reasons, Mr. Mack’s motion is

 respectfully DENIED.      Mr. Mack has not made a showing of

 “extraordinary and compelling reasons” warranting a modification



                                      13
Case 1:17-cr-00138-KAM Document 106 Filed 10/21/20 Page 14 of 14 PageID #: 1075



 of his sentence, nor do the statutory sentencing factors weigh

 in favor of a modification.

 SO ORDERED.

 Dated:     Brooklyn, New York
            October 21, 2020


                                           __________/s/_    __ ________
                                           Hon. Kiyo A. Matsumoto
                                           United States District Judge




                                      14
